


Exhibit 10.8

 

[g301503koi001.jpg]

 

Mattress Firm, Inc. · 5815 Gulf Freeway · Houston, TX 77023

 

January 4, 2012

 

Kenneth E. Murphy III

 

Dear Ken:

 

Mattress Firm, Inc. (MFI) is pleased to extend to you the position of Executive
Vice President of Sales, as a full-time employee, reporting directly to Steve
Stagner effective on or before January 15, 2012. This letter will serve to
confirm our understanding of your acceptance of this position.

 

Compensation, Benefits and Bonus

 

You will be compensated with a monthly rate of $19,166.67, subject to normal
withholdings, paid semi-monthly. Your benefits and vacation accruals will
continue as currently in place.

 

You participation in the Company’s management-level bonus program will remain
the same. This program will provide you with the opportunity to earn an annual
target bonus award in an amount equal to 35% of your earned wages for the year.
Based on the achievement of bonus-award goals, the actual bonus can be in the
range of zero percent of earned wages to twice the target bonus percent of
earned wages. The Company reserves the right to amend or terminate any bonus
programs or benefits programs at its discretion.

 

The Company reserves the right to amend or terminate any bonus program or
benefits presently offered at its discretion at any time.

 

Non-Compete Agreement

 

Upon your acceptance of this position, you will also be required to sign a
non-compete agreement as a condition of your employment.

 

At-Will Employment

 

If you choose to accept this offer, please understand your employment is “at
will,” voluntarily entered into and is for no specific period. As a result, you
are free to resign at any time, for any reason or for no reason. Similarly,
Mattress Firm, Inc. is free to conclude its at-will employment relationship with
you at any time, with or without cause, and this letter does not constitute a
contract of employment.

 

Acceptance

 

To indicate your acceptance of this offer, please sign below. This offer shall
remain open until January 13, 2012 at 5 p.m. CST. This letter, along with the
Mattress Firm, Inc. Associates Manual, sets forth the terms of your employment
with Mattress Firm, Inc. and supersedes any prior representations or agreements,
whether written or oral. This letter may only be modified by a written agreement
signed by you and the CEO of Mattress Firm, Inc.

 

Please return this signed letter to Adam Stungis in Human Resources indicating
your acceptance of this offer. Ken, congratulations on your new position!

 

Sincerely,

 

 

Steve Stagner

 

 

Chief Executive Officer

 

 

 

 

 

Agreed to and Accepted by:

 

 

 

 

 

/s/ Kenneth E. Murphy

 

1/13/12

Kenneth E. Murphy

 

Date

 

--------------------------------------------------------------------------------


 

MATTRESS FIRM, INC.

 

EMPLOYMENT, CONFIDENTIALITY AND NON-COMPETITION AGREEMENT

 

As a condition of my employment in the position of Executive Vice President of
Sales with Mattress Firm, Inc., a Delaware corporation, its subsidiaries,
affiliates, successors or assigns (together the “Company”), and my receipt of
the compensation now and hereafter paid to me by Company and the Company’s
agreement in Section 2(a)(i), I, Kenneth E. Murphy III, agree to the following
terms and conditions of this Employment, Confidentiality and Non-Competition
Agreement, (the “Agreement”):

 

1.                                      At-Will Employment. I UNDERSTAND AND
ACKNOWLEDGE THAT MY EMPLOYMENT WITH THE COMPANY IS FOR AN UNSPECIFIED DURATION
AND CONSTITUTES “AT-WILL” EMPLOYMENT. I ALSO UNDERSTAND THAT ANY REPRESENTATION
TO THE CONTRARY IS UNAUTHORIZED AND NOT VALID UNLESS OBTAINED IN WRITING AND
SIGNED BY THE COMPANY’S CHIEF EXECUTIVE OFFICER. I ACKNOWLEDGE THAT THIS
EMPLOYMENT RELATIONSHIP MAY BE TERMINATED AT ANY TIME, WITH OR WITHOUT GOOD
CAUSE OR FOR ANY OR NO CAUSE AT THE OPTION EITHER OF THE COMPANY OR MYSELF, WITH
OR WITHOUT NOTICE.

 

2.                                      Confidential Information.

 

(a)                                 Company Information.

 

(i)                                          The Company promises to provide me
Confidential Information of the Company that will be unique and extensive and
that will enable me to optimize the performance of my duties to the Company,
including but not limited to the Company training program. In exchange, I agree
to use such Confidential Information solely for the Company’s benefit.
Notwithstanding the proceeding sentence, I agree that upon the termination of my
employment in accordance with Section 1, the Company shall have no obligation to
provide or otherwise make available to me any of its Confidential Information. I
understand that “Confidential Information” means any Company proprietary
information, marketing strategies, sales performance, technical data, trade
secrets or know-how, including, but not limited to, research, product plans,
products, services, customer lists and customers (including, but not limited to,
the Company’s customers on whom I called or with whom I became acquainted during
the term of my employment), markets, software, developments, inventions,
processes, formulas, technology, designs, drawings, engineering, hardware
configuration information, marketing, pricing, finances or other business
information disclosed to me by the Company either directly or indirectly in
writing, orally or by drawings or observation of parts or equipment. I further
understand that Confidential Information does not include any of the foregoing
items which has become publicly known and made generally available through no
wrongful act or omission of mine or of others who were under confidentiality
obligations as to the item or items involved or improvements or new versions
thereof.

 

(ii)                                       I agree at all times during the term
of employment and thereafter, to hold in strictest confidence, and not to use,
except for the exclusive benefit of the Company, or to disclose to any person,
firm or corporation without written authorization of the Company’s Board of
Directors, any of the Company’s Confidential Information.

 

(b)                                 Former Employer Information. I agree that I
will not, during my employment with the Company, improperly use or disclose any
proprietary information or trade secrets of any former

 

1

--------------------------------------------------------------------------------


 

or concurrent employer or other person or entity and that I will not bring onto
the premises of the Company any unpublished document or proprietary information
belonging to any such employer, person or entity unless consented to in writing
by such employer, person or entity.

 

(c)                                  Third Party Information. I recognize that
the Company has received and in the future will receive from third parties their
confidential or proprietary information subject to a duty on the Company’s part
to maintain the confidentiality of such information, and to use it only for
certain limited purposes. I agree to hold all such confidential or proprietary
information in the strictest confidence and not to disclose it to any person,
firm or corporation or to use it except as necessary in carrying out my work for
the Company consistent with the Company’s agreement with such third party.

 

3.                                      Assignment of Work Product. I agree that
I will promptly make a full written disclosure to the Company, will hold in
trust for the sole right and benefit of the Company, and hereby assign to the
Company, or its designee, all my right, title, and interest in and to any and
all inventions, original works of authorship, developments, concepts,
improvements, designs, discoveries, ideas, trademarks or trade secrets, whether
or not patentable or registrable under copyright or similar laws, which I may
solely or jointly conceive or develop or reduce to practice, or cause to be
conceived or developed or reduced to practice, during the period of time I am in
the employ of the Company (collectively referred to as “Work Product”). I
further acknowledge that all original works of authorship which are made by me
(solely or jointly with others) within the scope of and during the period of my
employment with the Company and which are protectible by copyright are “works
made for hire,” as that term is defined in the United States Copyright Act. I
understand and agree that the decision whether or not to commercialize or market
any Work Product developed by me solely or jointly with others is within the
Company’s sole discretion and for the Company’s sole benefit and that no royalty
will be due to me as a result of the Company’s efforts to commercialize or
market any such invention.

 

4.                                      Conflicting Employment. I agree that,
during the term of my employment with the Company, I will devote my full time
and efforts to the Company and I will not engage in any other employment,
occupation or consulting activity, nor will I engage in any other activities
that conflict with my obligations to the Company.

 

5.                                      Returning Company Documents, etc. I
agree that, at the time of leaving the employ of the Company, I will deliver to
the Company (and will not keep in my possession, recreate or deliver to anyone
else) any and all devices, records, data, notes, reports, proposals, lists,
correspondence, specifications, drawings, blueprints, sketches, materials,
equipment, other documents or property, or reproductions of any aforementioned
items developed by me pursuant to my employment with the Company or otherwise
belonging to the Company, its successors or assigns, including, but not limited
to, those records maintained pursuant to paragraphs 2 and 3 herein, in the event
of the termination of my employment.

 

6.                                      Notification of New Employer. In the
event that I leave the employ of the Company, I hereby grant consent to
notification by the Company to my new employer about my rights and obligations
under this Agreement.

 

7.                                      Solicitation of Employees. I agree that
for a period of twelve (12) months immediately following the termination of my
relationship with the Company for any reason, whether with or without good cause
or for any or no cause, at the option either of the Company or myself, with or
without notice, I will not hire any employees of the Company and I will not,
either directly or indirectly, solicit, induce, recruit or encourage any of the
Company’s employees to leave their employment, or take away such employees, or
attempt to solicit, induce, recruit, encourage or take away employees of the
Company, either for myself or for any other person or entity.

 

2

--------------------------------------------------------------------------------


 

8.                                      Interference. I agree that during the
course of my employment and for a period of twelve (12) months immediately
following the termination of my relationship with the Company for any reason,
whether with or without good cause or for any or no cause, at the opinion either
of the Company or myself, with or without notice, I will not, either directly or
indirectly, interfere with the Company’s contracts and relationships, or
prospective contracts and relationships, including, but not limited to, the
Company’s customer or client contracts and relationships.

 

9.                                      Covenant Not to Compete.

 

(a)                                 I agree that during the course of my
employment and for a period of twelve (12) months immediately following the
termination of my relationship with the Company for any reason, whether with or
without good cause or for any or no cause, at the option either of the Company
or myself, with or without notice, I will not, without the prior written consent
of the Company, (i) directly or indirectly, including my spouse, on behalf of
any person, firm or entity, engage in the sale or lease mattresses, box springs,
headboards, footboards and bed frames, or (ii) serve as an owner, partner,
consultant, officer, director, manager, lender, member, investor or otherwise
for, any business that competes with the Company’s business that is located
within one hundred (100) miles of any Mattress Firm Store that is open and
operating on the date of my termination hereof within any market I managed in
the two years prior to my termination (“Geographical Area”). For the purpose of
this Section 9(a) “competes” shall mean: providing for sale or lease mattresses,
box springs, headboards, footboards and bed frames. Notwithstanding the
foregoing, nothing herein shall prohibit me from working for a business that
competes with Company’s business in a capacity that is not related to providing
for sale or lease mattresses, box springs, headboards, footboards and bed
frames.

 

(b)                                 I acknowledge that I will derive significant
value from the Company’s agreement in Section 2(a)(i) to provide me with that
Confidential Information of the Company to enable me to optimize the performance
of my duties to the Company. I further acknowledge that my fulfillment of the
obligations contained in this Agreement, including, but not limited to, my
obligation neither to disclose nor to use the Company’s Confidential Information
other than for the Company’s exclusive benefit and my obligation not to compete
contained in subsection (a) above, is necessary to protect the Company’s
Confidential Information and, consequently, to preserve the Company’s value and
goodwill and is necessary to protect a substantial business interest of Company
in the Geographical Area. I further acknowledge that time, Geographical Area and
scope limitations of my obligations under subsection (a) above are reasonable,
especially in light of the Company’s desire to protect its Confidential
Information, and that I will not be precluded from gainful employment if I am
obligated not to compete with the Company during the period and within the
Geographical Areas as described above.

 

(c)                                  The covenants contained in subsection
(a) above shall be construed as a series of separate covenants, one for each
city, county and state of any Geographical Area defined herein. Except for
geographic coverage, each such separate covenant shall be deemed identical in
terms to the covenant contained in subsection (a) above. If, in any judicial
proceeding, a court refuses to enforce any of such separate covenants (or any
part thereof), then such unenforceable covenant (or such part) shall be
eliminated from this Agreement to the extent necessary to permit the remaining
separate covenants (or portions thereof) to be enforced. In the event the
provisions of subsection (a) above are deemed to exceed the time, Geographical
Area or scope limitations permitted by applicable law, then such provisions
shall be reformed to the maximum time, Geographical Area or scope limitations,
as the case may be, then permitted by such law.

 

10.                               Representations. I agree to execute any proper
oath or verify any proper document required to carry out the terms of this
Agreement. I represent that my performance of all the terms of this

 

3

--------------------------------------------------------------------------------


 

Agreement will not breach any agreement to keep in confidence proprietary
information acquired by me in confidence or in trust prior to my employment by
the Company. I have not entered into, and I agree I will not enter into, any
oral or written agreement in conflict herewith.

 

11.                               Arbitration and Equitable Relief.

 

(a)                                 Arbitration. Except as provided in
subsection (b) below, I agree that any dispute, claim or controversy concerning
my employment or the termination of my employment or any dispute, claim or
controversy arising out of or relating to any interpretation, construction,
performance or breach of this Agreement, shall be settled by arbitration to be
held in Houston, Texas in accordance with the rules then in effect of the
American Arbitration Association. The arbitrator may grant injunctions or other
relief in such dispute or controversy. The decision of the arbitrator shall be
final, conclusive and binding on the parties to the arbitration. Judgment may be
entered on the arbitrator’s decision in any court having jurisdiction. The
Company and I shall each pay one-half of the costs and expenses of such
arbitration, and each of us shall separately pay our counsel fees and expenses.

 

(b)                                 Equitable Remedies. I agree that it would be
impossible or inadequate to measure and calculate the Company’s damages from any
breach of the covenants set forth in Sections 2, 3, 4, 5, 7, 8 and 9 herein.
Accordingly, I agree that if I breach any of such Sections, the Company will
have available, in addition to any other right or remedy available, the right to
obtain an injunction from a court of competent jurisdiction restraining such
breach or threatened breach and to specific performance of any such provision of
this Agreement. I further agree that no bond or other security shall be required
in obtaining such equitable relief and I hereby consent to the issuance or such
injunction and to the ordering of specific performance.

 

12.                               General Provisions.

 

(a)                                 Governing Law: Consent to Personal
Jurisdiction. THIS AGREEMENT WILL BE GOVERNED BY THE LAWS OF THE STATE OF TEXAS
WITHOUT REGARD FOR CONFLICTS OF LAWS PRINCIPLES. I HEREBY EXPRESSLY CONSENT TO
THE PERSONAL JURISDICTION OF THE STATE AND FEDERAL COURTS LOCATED IN HOUSTON,
TEXAS FOR ANY LAWSUIT FILED THERE AGAINST MY BY THE COMPANY CONCERNING MY
EMPLOYMENT OR THE TERMINATION OF MY EMPLOYMENT OR ARISING FROM OR RELATING TO
THIS AGREEMENT.

 

(b)                                 Entire Agreement. This Agreement sets forth
the entire agreement and understanding between the Company and me relating to
the subject matter herein and supersedes all prior discussions between us. No
modification of or amendment to this Agreement, nor any waiver of any rights
under this Agreement, will be effective unless in writing signed by the party to
be charged. Any subsequent change or changes in my duties, salary or
compensation will not affect the validity or scope of this Agreement.

 

(c)                                  Severability. If one or more of the
provisions in this Agreement are deemed void by law, including, but not limited
to, the covenant not to compete in Section 9, then the remaining provisions will
continue in full force and effect.

 

(d)                                 Successors and Assigns. This Agreement will
be binding upon my heirs, executors, administrators and other legal
representatives and will be for the benefit of the Company, its successors and
its assigns.

 

4

--------------------------------------------------------------------------------


 

(e)                                  Construction. The language used in this
Agreement will be construed to be the language chosen by the parties to express
their mutual intent and no rules of strict construction will be applied against
either party.

 

(f)                                   Counterparts. This Agreement may be
executed in any number of counterparts, each of which shall be enforceable, and
all of which together shall constitute one agreement.

 

13. I acknowledge and agree to each of the following items:

 

(a)                                 I am executing this Agreement voluntarily
and without any duress or undue influence by the Company or anyone else; and

 

(b)                                 I have carefully read this Agreement, I have
asked any questions needed for me to understand the terms, consequences and
binding effect of this Agreement and fully understand them; and

 

(c)                                  I sought the advice of an attorney of my
choice if I wanted to before signing this Agreement.

 

Executed this 19 day of January , 2012.

 

 

EMPLOYEE:

 

 

 

 

 

/s/ Kenneth E. Murphy III

 

Kenneth E. Murphy III

 

Executive Vice President of Sales

 

 

 

 

 

MATTRESS FIRM, INC.

 

 

 

 

 

By:

/s/ Steve Stagner

 

 

Steve Stagner

 

 

CEO

 

5

--------------------------------------------------------------------------------
